DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage of International Application No. PCT/EP2018/079255 filed October 25, 2018 and which claimed priority to German Patent Application No. 102017221120.2, filed November 27, 2017,
Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Graham factors considers at least the following cases:
Alland (US 7,639,171) teaches a two-dimensional Fourier Transform (FFT) as shown in Fig. 5 as well as a Range-Doppler-Angle cube shown in Fig. 6.
Matsumoto (US 2017/0082744) shows the effect of an FFT across range and Doppler as shown in Figs. 3-4.  
Freeman (US 4,536,764) teaches constant false alarm rate (CFAR) wherein an adaptive threshold is based on noise level as shown in Fig. 2.
Schoor (US 2017/0131392) teaches the integration of multiple range-Doppler matrices as shown in Fig. 4 item 54.  
David (US 6,538,599) teaches the “integrating the range-Doppler maps (5:40-41).”
Van Genderen (US 5,267,545) teaches “combined background matrix similarly generated in second combination means 11, to threshold circuit 12 that generates a detection in case of a threshold crossing (4:55-60).”
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being obvious over Fetterman (US 2017/0059695) in view of Didomizio (US 5,559,516).
As to claim 1, Fetterman teaches an evaluation method for radar measurement data of a mobile radar measurement system (Para. 15 “host vehicle” see also Title) comprising the step of
preparing a multidimensional range-Doppler map from the radar measurement data, wherein each multidimensional range-Doppler map prepared is stored together with time information (Para. 46 “the radar acquires an RD map every 40 ms, so that 150 cycles corresponds to an acquisition time of approximately six (6) seconds.”  Also, note that one dimension of a range-Doppler maps corresponds to range/time where c = 2R/t where c is the speed of light, t is time and R is range.  Also note that the generation of a range-Doppler map would at minimum require random access memory (RAM).) 
, and 
wherein multiple multidimensional range-Doppler maps are combined to form a combined range-Doppler map (Para. 6 “generates a plurality of range-Doppler maps for the region and averages the plurality of range-Doppler maps to generate an averaged range-Doppler map for the region.”).
Didomizio teaches “results in the compensation of the data for platform motion, thus correcting for the doppler frequency at the center of the radar beam (5:55-60).”
In view of the teachings of Didomizio, it would have been obvious to a person having ordinary skill in the art to apply motion compensation to the range-Doppler maps in Fetterman to correct for Doppler thereby reducing or preventing blurring or smearing in the radar image.  
As to claim 2, Fetterman in view of Didomizio teaches the evaluation method as defined in claim 1, wherein the combined range-Doppler map is evaluated with respect to objects 
As to claim 3, Fetterman in view of Didomizio teaches the evaluation method as defined in claim 1wherein the combined range-Doppler map is evaluated with the aid of the CFAR algorithm (Fetterman: Para. 11 “threshold”; Didomizio 9:11 “CFAR”).
In view of the teachings of Didomizio, it would have been obvious to a person having ordinary skill that an adaptive thresholding technique such as CFAR would have an improvement in signal-to-noise thus it would have been obvious to apply CFAR to Fetterman detection threshold algorithm thereby improving overall signal-to-noise.   
As to claim 4, Fetterman in view of Didomizio teaches the evaluation method as defined in claim 1, wherein the combined range-Doppler map is averaged before the evaluation (Fetterman Para. 6 as cited in claim 1).
As to claim 5, Fetterman in view of Didomizio teaches the evaluation method as defined in claim 1 wherein only those regions at the combined range-Doppler map that are relevant for static objects are evaluated (Fetterman Fig. 3 S64 Desert Detection Processing see also Para. 44 “the desert detection processing S64 involves at least two parts. The first involves averaging of multiple range-Doppler maps for the region being monitored, which results in improved signal-to-noise ratio (SNR). The second part involves processing the averaged RD map to identify road surface 52 in the averaged RD map data. This second part can include performing blob detection to identify road surface 52.”).
As to claim 7, Fetterman in view of Didomizio teaches the evaluation method as defined in claim 2, wherein the combined range-Doppler map is averaged before the evaluation 
As to claim 8, Fetterman in view of Didomizio teaches the evaluation method as defined in claim 3, wherein the combined range-Doppler map is averaged before the evaluation (Para. 6).
As to claim 9, Fetterman in view of Didomizio teaches the evaluation method as defined in claim 2, wherein the combined range-Doppler map is evaluated with the aid of the CFAR algorithm (Fetterman: Para. 11 “threshold”; Didomizio 9:11 “CFAR”).
In view of the teachings of Didomizio, it would have been obvious to a person having ordinary skill that an adaptive thresholding technique such as CFAR would have an improvement in signal-to-noise thus it would have been obvious to apply CFAR to Fetterman detection threshold algorithm thereby improving overall signal-to-noise.   
As to claim 10, Fetterman in view of Didomizio teaches the evaluation method as defined in claim 2 wherein only those regions at the combined range-Doppler map that are relevant for static objects are evaluated (Fetterman Fig. 3 S64 Desert Detection Processing see also Para. 44).
As to claim 11, Fetterman in view of Didomizio teaches the evaluation method as defined in claim 3 wherein only those regions at the combined range-Doppler map that are relevant for static objects are evaluated (Fetterman Fig. 3 S64 Desert Detection Processing see also Para. 44).
As to claim 12, Fetterman in view of Didomizio teaches the evaluation method as defined in claim 4 wherein only those regions at the combined range-Doppler map that are relevant for static objects are evaluated (Fetterman Fig. 3 S64 Desert Detection Processing see also Para. 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648            

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648